Citation Nr: 1700943	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  11-11 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for obstructive sleep apnea (OSA) as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel

INTRODUCTION

The Veteran served on active duty from October 1985 to October 2000, and from December 2002 to February 2004. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that denied service connection for sleep apnea.

The Veteran testified at a Board Hearing via video conference in February 2013 with the undersigned sitting at the Board's Central Office in Washington, DC, and the Veteran sitting at the local RO.  A transcript of the hearing testimony is associated with the claims file.

In April 2014, the Board remanded the case to the Appeals Management Center (AMC), Washington, DC, for additional development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

A disability which is proximately due to or the result of a service-connected injury or disease shall be service connected.  38 C.F.R. § 3.310.  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439 (1995).

In the April 2014 remand, the Board directed the AOJ to return the claims file to three examiners who previously rendered nexus opinions, only one of which was positive.  The Veteran's Primary care physician opined that the Veteran's PTSD aggravated his OSA.  She noted several studies supporting the relationship but did not identify or discuss the findings of the studies.  A VA treating psychiatrist, Dr. S.E. B-F, however, noted in an August 2009 outpatient entry that she had no knowledge of any relationship or link between OSA and PTSD.  The October 2009 respiratory examination report reflects the examiner opined the Veteran's OSA was a medical condition related to his obesity and poor pulmonary mechanics; and, it was not worsened by the Veteran's PTSD.  The Board directed the Appeals Management Center (AMC) to ask Dr. B-F, or another equally qualified psychiatrist, and also the examiner who conducted the October 2009 respiratory examination to review the studies noted in the articles submitted by the Veteran in February 2013.  Both examiners were to indicate their agreement or disagreement with the cited studies, and whether either of the studies caused them to change their previous opinion of no causal or aggravating relationship between OSA and PTSD.

The psychiatrist and respiratory examiner who reviewed the file both opined that the medical literature did not support any causative link between OSA and PTSD, as OSA is a respiratory disorder.  Neither, however, addressed whether the Veteran's PTSD aggravates the OSA.  (08/25/2014 VBMS-C&P Exam-DBQ Psych and DBQ Resp)

Accordingly, the case is REMANDED for the following action:

1.  The AOJ shall return the file to the examiners who rendered the August 2014 opinions.  Ask each examiner to opine whether there is at least a 50-percent probability that the Veteran's PTSD aggravates-that is, chronically worsens the OSA?

If aggravation is found, the examiner should clarify whether there is medical evidence created prior to aggravation or at any time between the aggravation and the current level of disability that shows a baseline of the disability prior to aggravation.

The examiners must provide a full explanation and rationale for any opinion rendered.

2.  After completion of all of the above, the AOJ shall re-adjudicate the claim on appeal. If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).  Then, if all is in order, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




